Citation Nr: 1216762	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of July 9, 2009.  In July 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected bilateral hearing loss disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

In March 2012, the Veteran submitted an informal claim of entitlement to a TDIU. The Veteran's entitlement to a TDIU has not been adjudicated. The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added that issue to the enumerated issues on appeal.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In a July 2011 written statement, the Veteran reported that he had been provided with hearing aids by VA.  Clinical documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board observes that a February 2012 VA audiological examination for compensation purposes advances apparently conflicting findings as to the occupational and functional impairment associated with the Veteran's hearing loss disability.  The examining audiologist conveyed that:

Veteran reported that he feels he misses a lot of conversation.  He noticed that the audio of television is not audible or clear sounding and he misses a lot of the dialogue.  Veteran reported that he took an early retirement due to his hearing loss because, on construction sites, he couldn't hear what his coworkers were saying including warning calls or instructions.   

Notwithstanding the Veteran's reported subjective history, the examiner marked "no" to the question as to whether "the Veteran's hearing loss impacts ordinary conditions of daily life including ability to work."  The examiner provided no rationale for her conclusion as to the absence of any functional impairment associated with the Veteran's bilateral hearing loss disability.  

In a March 2012 written statement, the Veteran advanced that an initial compensable evaluation for his bilateral hearing loss disability was warranted as his "hearing loss impacted his ability to remain employed" and necessitated that he take an early retirement.  He averred that the applicable schedular criteria were inadequate to properly evaluate the disability picture associated with his chronic bilateral hearing loss disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that further audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral hearing loss disability after June 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and vocational pursuits.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if they are deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

